LACOMBE, Circuit Judge.
I concur in the conclusion that the decrees in this case and in the case of Rogers v. Home Ins. Co., 95 Fed. 109, should be affirmed. The company contracted to respond only for “such loss or damage as the tug may become legally liable for,” and has stipulated that “the liability of the tug for such loss or damage [shall be] determined by a suit at law, or otherwise, as this company may elect.” The companies in these cases did not elect to reimburse without requiring the assured to stand suit; and I am therefore of the opinion that the “loss” insured against is the sum fixed by such suit at law as the damage for which the tug became liable, — a loss which was not incurred until the amounts payable to the injured parties were finally determined by suit, — and am further of the opinion that, by requiring the assured to have such loss fixed by a suit against him (instead of themselves adjusting it with him as the policies provided that they might elect to do), they have estopped themselves from questioning the amount thus fixed, or the costs in*109curred in defending, except, perhaps, when some bad faith or improvidence is apparently shown. As to the limitation in the policy of time for bringing suit, I am in entire accord with the interpretation given to similar clauses in Fullam v. Insurance Co., 7 Gray, 61, and with the dissenting opinion of McKenna, Circuit Judge, in Steel v. Insurance Co., 2 C. C. A. 463, 51 Fed. 715, but, being satisfied that the weight of authority is the other way, vote for affirmance.